Confidential Treatment Requested by Pfizer Inc. Pfizer Inc. 235 East 42nd Street New York, N.Y. 10017-5755 July 7, 2011 CERTAIN INFORMATION IN THIS LETTER IS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. CONFIDENTIAL TREATMENT PURSUANT TO 17 C.F.R. § 200.83 HAS BEEN REQUESTED BY PFIZER INC WITH RESPECT TO THE OMITTED PORTIONS. OMITTED INFORMATION HAS BEEN REPLACED BY [***]. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Attention: Jim B. Rosenberg Re: Pfizer Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 28, 2011 Form 10-Q for the Quarterly Period Ended April 3, 2011 Filed May 12, 2011 File No. 001-03619 Dear Mr. Rosenberg: Pfizer Inc. (“Pfizer” or “we”) is submitting this letter in response to the written comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”), dated June 8, 2011, with respect to Pfizer’s Form 10-K filed with the Commission on February 28, 2011 for the fiscal year ended December 31, 2010 (SEC File No. 001-03619) (the “Form 10-K”), and Pfizer’s Form 10-Q filed with the Commission on May 12, 2011 for the quarterly period ended April 3, 2011 (SEC File No. 001-03619). Set forth below is the heading and text of each comment followed by our response. Exhibit 13 Financial Review Product Developments – Biopharmaceutical, page 28 1. We have reviewed your response to our comment one and believe the following disclosures would be useful to readers of your filings: ● Research and development expense by segment including a discussion of the nature of costs reported in the Corporate/Other segment. ● You manage research and development expense holistically and what you mean by that. ● You do not disaggregate research and development expense by development phase or by therapeutic area as you do not manage your operations by development phase or by therapeutic area. ● You believe any prior period information about research and development expense by phase and/or therapeutic area would not necessarily be representative of future spending since much of your spending occurs in platform services where your resources can migrate quickly to targets in any phase of development or in any therapeutic area, allowing you to respond quickly as conditions change. 1 Confidential Treatment Requested by Pfizer Inc. Response In response to the Staff’s comment, we propose to provide substantially the following additional disclosure in Management’s Discussion and Analysis in future periodic reports, commencing with our next quarterly report, to the extent applicable: Research and Development Operations In the first quarter of 2011 and 2010, our Research and Development (R&D) expenses were as follows (see also Notes to Condensed Consolidated Financial Statements––Note 15. Segment, Product and Geographic Area Information): Research and Development Expenses (millions of dollars) April 3, April 4, % Change Primary Care Operating Segment(a) $ $ ) Specialty Care and Oncology Operating Segment(a) (5 ) Established Products and Emerging Markets Operating Segment(a) 56 32 75 Animal Health and Consumer Healthcare Operating Segment(a) (4 ) Nutrition and Pfizer CentreSource(a) 11 8 38 Worldwide Research and Development/Pfizer Medical(b) (7 ) Corporate and other(c) (7
